

116 S2007 IS: Ensuring Equal Access to Shelter Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2007IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Schatz (for himself, Ms. Baldwin, Mr. Brown, Mr. Markey, Ms. Cortez Masto, Mr. Van Hollen, Mr. Menendez, Mr. Reed, Mr. Booker, Ms. Harris, Ms. Warren, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Secretary of Housing and Urban Development from implementing a proposed rule
			 regarding requirements under Community Planning and Development housing
			 programs.
	
 1.Short titleThis Act may be cited as the Ensuring Equal Access to Shelter Act of 2019. 2.ProhibitionThe Secretary of Housing and Urban Development may not implement, administer, enforce, or in any manner make effective the proposed rule entitled Revised Requirements Under Community Planning and Development Housing Programs, published by the Department of Housing and Urban Development in Spring 2019 (Docket No. FR–6152), or any final rule based substantially on such proposed rule.